Citation Nr: 1729452	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-19 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This matter was previously before the Board in June 2014, at which time it was remanded for further development.

The Veteran testified before a Veterans Law Judge at a June 2013 Video Conference hearing.  A copy of the hearing transcript has been associated with the record.  The Veterans Law Judge that conducted the June 2013 hearing has since left the Board prior to final adjudication of the instant appeal.  The Veteran was apprised of this by letter in May 2017, and elected to waive a second hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The competent and probative evidence weighs against finding that the Veteran's current back disorder was incurred in, or is otherwise related to, his period of active service.


CONCLUSION OF LAW

The criteria to establish service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the private treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

After the claim was received, in a December 2008 letter, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2015) and 38 C.F.R. § 3.159(c) (2016).  As to the duty to assist, the Board finds that all identified and available service treatment records and post-service medical records have been associated with the claims file.

With regard to the Veteran's service treatment records, the Board observes that the RO was unable to obtain any records from the National Personnel Records Center (NPRC).  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were lost while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In that regard, the RO made a formal finding of unavailability of the Veteran's service treatment records in January 2009.  Thereafter, a June 2009 negative PIES M04 response from the NPRC reflects that there were no service treatment records available for the Veteran.  The Veteran was notified of this finding in December 2009, and was advised of the different types of evidence that he could submit to substantiate his claim.  In June 2015, copies of the Veteran's enlistment examination were provided.

The Board previously remanded this claim in June 2014 for a medical opinion and records.  In accordance with the remand instructions, the RO obtained the adequate medical opinion in February 2017.  The RO submitted PIES requests for Naval Air Station (NAS) Jacksonville Hospital for 1990 to 1995.  The RO received negative responses in November 2014 and January 2017.  The RO submitted October 2014 and January 2017 letters to the Veteran requesting any records from NAS Jacksonville Hospital in his possession.  To date, no records have been submitted.  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

II. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted on a presumptive basis for certain chronic diseases, to include arthritis, if shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  Continuity of symptoms since service may also serve to establish service connection for disabilities identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Analysis

The Veteran asserts that his disability arises from an in-service motor vehicle accident, and that he was treated at the NAS Jacksonville Hospital.  The Veteran has given varying dates as to when the accident occurred.  In a November 2009 statement, he wrote that the accident was in 1993.  In his June 2013 testimony before the Board, he stated that the accident occurred in 1990.  In his October 2009 notice of disagreement, he stated that that he was treated during the last two years of his service, 1993 and 1994.  In a form that he filled out to assist in reconstruction of lost medical records, he stated that he was treated from August 1993 to March 1995.

The only service treatment records (STRs) available for review are the Veteran's enlistment examination and finding of fitness.  There are no objective findings or diagnosed back conditions shown on the enlistment examination.  

Tuscaloosa VA Medical Center treatment records show treatment for lower lumbar back pain since 2007 with lumbar disc surgery noted in 2007 and another back injury due to a car accident after the 2007 injury.  These records also show that the Veteran reported having back pain in service in 1989 after a motor vehicle accident.

In July 2011, the Veteran submitted a statement from a former attorney.  The attorney stated that he represented the Veteran in a claim for injuries sustained in an automobile collision that occurred in the late 1990s.  However, the attorney stated he no longer possessed the file to review prior to submitting his statement.

The Veteran submitted records from Dr. J.H. through Sedgewick Claims Management.  The Veteran filed a worker's compensation claim against Coca-Cola in July 2007 after, while moving a pallet of soft drinks, the pallet pulled loose and he was thrown against the wall.  The Veteran stated he felt something pop in his back and subsequently had trouble walking.  Dr. J.H. noted on the Veteran's medical history no accidents, injuries, or similar problems in the past.  On September 2007, the Veteran underwent back surgery.  In August 2008, the Veteran was seen for a recent injury lifting a container of syrup after returning to work for Coca Cola.  A lumbar myelogram was performed and showed postoperative changes at L3-4 with back pain.  However, no link of any current condition is given related to military service.

In January 2015, the Veteran was seen at Prattville Center for Pain.  The doctor noted that the pain started in approximately 2007.

The Veteran was afforded a VA examination in February 2017.  A diagnosis of lumbosacral strain was noted.  The examiner reviewed records that showed the Veteran had a worker's compensation injury in 2007 in which the Veteran injured his back and was diagnosed with posterior HNP at L3-4 with mild annular bulge posteriorly at L4-5 causing moderate spinal stenosis and foraminal encroachment.  The examiner also noted that the records show that the Veteran injured his back again at work in August 2008.  The Veteran stated the condition began when he was injured in a car accident while on active duty.  He was seen in the ER and received epidural injections and physical therapy.  The examiner opined that the Veteran's back condition was less likely than not incurred in or caused by a claimed in-service injury, event or illness.  The rationale provided was that there are no records of the Veteran sustaining a back injury while in service.  The examiner noted that the Veteran left active duty in 1995 and was not diagnosed with a back condition until 2007.

Having considered all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  

The medical evidence shows that the Veteran has a diagnosis of lumbosacral strain.  See February 2017 VA examination.  As such, the first element of service connection (a current disability) has been met.

Turning to the second element, the preponderance of the evidence is against a finding of an in-service event, injury or disease.  The Veteran is competent to testify to in-service injuries, symptoms, and events.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has asserted throughout the course of this appeal that the back injury was caused by active service, including a motor vehicle accident.

In this case, available service treatment records show no objective findings of a lower back injury, including arthritis of the spine.  The first report of treatment for back pain is dated in 2007-twelve years after the Veteran's discharge from active service and well beyond the one-year presumptive period for arthritis.  Furthermore, as noted above, the Veteran's statements concerning the date of the accident have varied.  These inconsistencies undermine the credibility of his statements concerning an onset of a low back disability in service, and they are therefore entitled to no probative weight.  Based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against a finding of an in-service event, injury or disease.  As such, the second element of service connection has not been met.  38 C.F.R. § 3.303.

Moreover, even assuming an in-service event, injury or disease, the preponderance of the evidence is against a finding of a causal connection between the current low back disability and service.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  Here, the gap of many years between service and the submission of a claim for VA benefits weighs against a nexus between service and current disability.  This is particularly so where records suggest a post service work related injury as the source of the diagnosed disability.  In addition, the low back is a complex structure with any number of sources within it for back complaints.  Thus, medical opinions on the question of a nexus with service were sought, none of which were favorable to the Veteran's claim.  

The February 2017 VA examiner concluded it was less likely than not that a back disability was incurred in or caused by an in-service event.  The examiner indicated there is no evidence in the available service treatment records to indicate that a condition existed.  The examiner explained that the first mention of a back condition was in 2007, when a doctor for a worker's compensation injury saw the Veteran.  The examiner rationalized his conclusion after reviewing medical records dated August 2007, July 2008, April 2008, September 2008, and performing a physical exam.  The opinion is shown to have been based on a review of the Veteran's records and is accompanied by a sufficient explanation.  For these reasons, the Board finds that the VA examiner's opinion is dispositive of the service connection nexus question presented in this case.  

The remaining evidence of record, to include VA treatment records, has been reviewed and shows continued complaints and treatment for a low back disorder.  However, these records note that the disorder started in approximately 2007

As the medical evidence establishes that the Veteran was not diagnosed with or treated for a chronic low back disability, to include arthritis, during active service or within a year after separation from active service, presumptive service connection for the same cannot be granted.  Moreover, the February 2017 VA examination establishes that the diagnosed lumbosacral strain and posterior HNP at L3-4 with mild annular bulge posteriorly at L4-5 is not etiologically related to the Veteran's active service.

The Board is grateful for the Veteran's honorable service; however, given the record before it, the Board finds that evidence in support of the claims in this case does not reach the level of equipoise.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for a low back disorder is denied.


ORDER

Entitlement to service connection for low back disability is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


